Citation Nr: 0824628	
Decision Date: 07/23/08    Archive Date: 07/30/08

DOCKET NO.  06-17 723A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been presented to 
reopen the matter of entitlement to service connection for 
residuals of a nose injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel


INTRODUCTION

The veteran served on active duty from March 1951 to July 
1951.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California that denied the benefit sought on appeal.

In January 2004, the RO held that service connection for 
residuals of nose injury was not warranted.  In January 2005, 
however, the RO held that new evidence had been received to 
reopen the claim of service connection for residuals of a 
nose injury.  Additionally, by means of the Statement of the 
Case dated in June 2006, the RO addressed the aforementioned 
matter on a direct basis.  Before the Board may consider the 
merits of a previously denied claim, it must conduct an 
independent review of the evidence to determine whether new 
and material evidence has been submitted sufficient to reopen 
a prior final decision.  "[T]he Board does not have 
jurisdiction to consider a claim which [has been] previously 
adjudicated unless new and material evidence is present, and 
before the Board may reopen such a claim, it must so find."  
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  
Furthermore, if the Board finds that new and material 
evidence has not been submitted, it is unlawful for the Board 
to reopen the claim.  See McGinnis v. Brown, 4 Vet. App. 239, 
244 (1993).  Accordingly, the matter appropriately before the 
Board is whether new and material evidence has been presented 
to reopen the previously denied claim of service connection 
for residuals of a nose injury.


FINDINGS OF FACT

1. An unappealed August 1999 rating decision denied service 
connection for residuals of a nose injury.

2.  The evidence associated with the claims file subsequent 
to the August 1999 decision was not previously submitted for 
consideration, relates to an unestablished fact necessary to 
establish the claim and raises a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The August 1999 decision, which denied service connection 
for residuals of a nose injury, is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.2203 (2007).

2.  The evidence received after the RO's August 1999 decision 
is new and material, and the claim for service connection for 
residuals of a nose injury is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board observes that the 
veteran's claim for service connection for residuals of a 
nose injury was previously considered and denied by the RO in 
a decision dated in August 1999.  The veteran was notified of 
that decision and of his appellate rights, but did not appeal 
that decision.  That decision now represents a final 
decision.  

As noted, in denying the veteran's claim for service 
connection currently on appeal, the RO did address the effect 
of that prior decision on the veteran's current appeal and 
determined that new and material evidence had been submitted 
to reopen the previously denied claim; however, service 
connection was not warranted.  Notwithstanding, the Board is 
required to address that matter before addressing the merits 
of the veteran's claim.  See Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  And while such an action by the Board 
could potentially prejudice the veteran, as the Board has 
determined in this decision that new and material evidence 
has been submitted to reopen the previously denied claim, the 
Board finds that no prejudice can arise in this aspect of the 
adjudication of the veteran's claim.

Furthermore, before addressing the veteran's claim on appeal, 
the Board is required to ensure that the VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2007).  In this respect, the veteran was 
provided notice, in October 2003, in connection with a claim 
being decided as an original claim on the merits and of the 
requirement to submit new and material evidence.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  In view of the favorable 
decision by the Board with respect to whether new and 
material evidence has been submitted, the veteran is not 
prejudiced by any failure to provide notice.  Furthermore, at 
this point in the appellate process, no further assistance 
need be provided to the veteran since, as indicated above, 
the Board has found that the veteran has submitted new and 
material evidence to reopen the previously denied claim.  
Therefore, the Board will proceed with the adjudication of 
the veteran's appeal.

When the veteran's claim for service connection for residuals 
of a nose injury was previously considered and denied, in 
August 1999, the RO did so on the basis that the veteran had 
not provided evidence of a nexus to service. After being 
notified of that decision and of his appellate rights, the 
veteran did not initiate an appeal of that decision.  As 
such, the August 1999 decision represents a final decision.

In August 2003, the veteran subsequently requested that his 
claim for service connection for residuals of a nose injury 
be reopened.  As general rule, a claim shall be reopened and 
reviewed if new and material evidence is presented or secured 
with respect to a claim that is final.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  When a claimant seeks to reopen a final 
decision, the first inquiry is whether the evidence presented 
or secured after the last disallowance is "new and 
material."  Under 38 C.F.R. § 3.156(a), new evidence means 
evidence not previously submitted to agency decision makers.  
Material evidence means evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  
Furthermore, "material evidence" could be "some new 
evidence [that] may well contribute to a more complete 
picture of the circumstances surrounding the origin of the 
veteran's injury or disability, even where it will not 
eventually convince the Board to alter its rating decision."  
Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).  If it 
is determined that new and material evidence has been 
submitted, the claim must be reopened.  The VA may then 
proceed to the merits of the claim on the basis of all of the 
evidence of record.

The evidence associated with the claims file subsequent to 
the August 1999 rating decision consists of statements and 
testimony from the veteran, lay statements and additional 
medical evidence.  Most of this evidence is new, in that it 
was not previously physically of record.  Furthermore, the 
additional evidence, in the form of lay statements from his 
spouse and sister, addresses whether the veteran sustained an 
injury to his nose during his period of service.  The Board 
now finds that the evidence associated with the claims file 
in connection with the veteran's request to reopen his 
previously denied claim is both new and material and 
sufficient to reopen the previously denied claim.

In this regard, statements and testimony from the veteran 
have related that he fell and hit his nose on the edge of the 
stairs and since that time he has had a large bump on his 
nose and experienced residuals form his injury.  This 
statement is not inconsistent with statements submitted by 
his sister and his spouse who have reported that when they 
visited the veteran during basic training they witnessed him 
wearing a bandage over his nose.  Additionally, his spouse 
has testified that the veteran has experienced problems with 
his nose since his discharge from service.  Historically, she 
met the veteran, prior to his entry into service, during high 
school, in 1945, and married him after his discharge from 
service in February 1952. Since what was missing at the time 
of the previous denial was information concerning evidence of 
a nexus to service and information regarding continuity of 
symptomatology is now of record, the Board finds that new and 
material evidence has been submitted to reopen the previously 
denied claim.

Having found that new and material evidence has been 
submitted to reopen the previously denied claim, the Board 
finds that to this extent, the veteran's appeal may be 
granted.  However, as will be explained in greater detail 
below, the Board believes that additional development is 
necessary prior to a final adjudication of the veteran's 
claim on the merits and must be returned to the RO for 
completion of that additional development.


ORDER

New and material evidence having been submitted, the claim 
for service connection for residuals of a nose injury is 
reopened, and to this extent only, the appeal is granted.


REMAND

A preliminary review of the record discloses, that in light 
of the decision to reopen the previously denied claim for 
service connection for residuals of a nose injury, that the 
medical evidence currently of record is not sufficient to 
decide the claim.  In this regard, the VA has a duty to 
obtain a medical opinion when the record contains competent 
evidence of a current disability or symptoms of a current 
disability; evidence establishing that an event, injury, or 
disease occurred in service; and an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with service or a service- 
connected disability.  38 U.S.C.A. § 5103A; 38 C.F.R.§ 
(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

In this case, the veteran's service medical records are 
unfortunately unavailable.  The record reveals substantial 
efforts by the RO to obtain these records, including multiple 
requests to the National Personnel Records Center (NPRC).  
However, the NPRC has unambiguously informed the RO that the 
veteran's service records may have been destroyed in the July 
1973 NPRC fire and that there are no alternative records.  
Consequently, in January 2008, the RO made a formal finding 
on the unavailability of service records.  Based on the 
foregoing, it is clear that further requests for service 
medical and personnel records for the veteran would be 
futile.   The veteran has been informed that his service 
records are unavailable.  See McCormick v. Gober, 14 Vet. 
App. 39 (2000); O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  In cases where the service medical records are 
unavailable through no fault of the claimant, VA's duty to 
assist "is particularly great."  See Moore v. Derwinski, 
1 Vet. App. 401, 406 (1991) (noting in such cases that it is 
"especially incumbent on VA to insure that its current 
examination and the report thereof was as complete and 
thorough as possible in dealing with the veteran's 
contentions.").

Although the service medical records are unavailable, the 
veteran has provided very credible statements outlining an 
in-service injury to his nose.  Specifically, he testified 
that he fell and hit his nose on the edge of a stair during 
basic training and has subsequently experienced residuals 
from his nose injury.  He indicated that cartilage had grown 
and plugged his nasal passage.  Given the nature of the 
veteran's injury and its observable symptoms, the Board finds 
that the veteran's testimony is competent in addition to 
being credible.  Layno v. Brown, 6 Vet. App. 465, 469-470 
(1994).

Further adding to the credibility of the veteran's statement 
is the fact that he has submitted supporting evidence.  The 
veteran has provided statements from his spouse and his 
sister indicating that they visited him during basic 
training, saw that he was wearing a bandage over his nose, 
and that subsequent to his discharge from service he had 
experienced difficulties with his nose.  The record on appeal 
also contains VA and private medial evidence showing 
complaints of a nose disability since 1998.

Under the circumstances presented in this case, the Board 
finds that a VA medical examination and opinion is required.  
See Charles v. Principi, 16 Vet. App. 370 (2002) (holding 
that VA must obtain a nexus opinion when there is competent 
evidence of a current disability, evidence establishing that 
an injury occurred in service; and an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with service or a service-
connected disability); see also 38 C.F.R. § 3.159(c)(4).  

Lastly, it is not clear that the veteran was provided notice 
consistent with the requirements of 38 U.S.C.A. § 5103 (a) 
and 38 C.F.R. § 3.59 (b).  For example, during the pendency 
of this appeal, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim, including the degree 
of disability and the effective date of an award.  
Consequently, since this case is being returned for 
evidentiary development, the record should be reviewed to 
ensure that the veteran has been provided notice consistent 
with the requirements of 38 U.S.C.A. § 5103 (a) and 38 C.F.R. 
§ 3.59 (b) and the guidance from the Court as to the content 
of that notice.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the veteran will be notified 
when further action on his part is required.  Accordingly, 
this case is REMANDED for the following action:

1.  The RO/AMC should ensure that the 
veteran has been provided notice 
consistent with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) and the Court's guidance as to 
the content of that notice in claims for 
service connection.  

2.  The veteran should be afforded an 
examination of his nose to ascertain the 
nature and etiology of all disorders that 
may be present.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is requested 
to review all pertinent records 
associated with the claims file, and 
following this review and the examination 
offer comments and an opinion as to 
whether any currently diagnosed nose 
disorder, including the need for surgery 
following service, is related to the 
injury the veteran has described as 
having occurred during service.  A clear 
rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the veteran's 
claims file, or, in the alternative, the 
claims file, must be made available to 
the examiner for review in connection 
with the examination.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.



______________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


